PER CURIAM.
Michael J. Bushman appeals the district court’s order denying his motion to correct an illegal sentence pursuant to Federal Rule of Criminal Procedure 35(a). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Bushman, No. CR-87-100-N, 258 F.Supp.2d 455 (E.D.Va. Apr. 23, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.